



Exhibit 10.28
cdwlogoa05.jpg [cdwlogoa05.jpg]






CDW Limited
10 Fleet Place
London, England EC4M 7RB











February 12, 2018




Re: Tax Equalization


Collin Kebo
Via Email


Dear Collin:


In connection with your job-split assignment with CDW Limited in London, U.K.
from February 1, 2016 through December 31, 2016 (the “Assignment”), this letter
agreement confirms that CDW’s tax equalization policy (the “Policy”) applies to
employment income related to this Assignment.


The aim of the Policy is to maintain, insofar as possible, the same or similar
tax obligation for you with respect to income related to the Assignment as would
have been incurred had you remained in your home country. Please note that the
Policy does not apply to rental income that you may have received by virtue of
renting your home property; you will be held responsible for any home and/or
host taxes on this income.


Under the Policy, a calculation of the estimated taxes you would have paid had
you not accepted the Assignment, commonly referred to as “hypothetical tax,”
will be calculated and withheld from the pay you receive in relation to your
Assignment. Actual “social” taxes (e.g., U.S. Social Security and Medicare) will
continue to be withheld.


A tax preparation service will be provided to you for both your U.S. and U.K.
tax returns relating to the Assignment by CDW’s designated tax services
provider, including on account of trailing cross-border tax considerations. It
is a requirement to use CDW’s designated tax services provider for tax
preparation services.


The original hypothetical tax calculation is an estimate. Therefore, a
reconciliation calculation will be completed each year, along with your U.S. tax
return, to determine the final hypothetical tax liability that you would be
responsible for had you not gone on the Assignment. This calculation is referred
to as your tax equalization calculation and will be prepared for you by CDW’s
designated tax services provider.


You are required to offer such assistance and co-operation as may be reasonably
requested in connection with dealing with the tax aspects of the Assignment.


This letter agreement supersedes in its entirety your assignment letter
agreement with CDW Limited (formerly Kelway Limited) dated as of January 8,
2016. Please sign in the space indicated below to indicate your understanding of
the terms of the Policy outlined in this letter agreement.


Sincerely,





--------------------------------------------------------------------------------





   CDW Limited


   By:   /s/ Daniel A. Laws     


   Name: Daniel A. Laws


   Title: Managing Director


   Date: February 12, 2018
Accepted and Agreed:


By:   /s/ Collin B. Kebo     


Name: Collin B. Kebo


Title: Sr. Vice President & Chief Financial Officer, CDW Corporation


Date: February 12, 2018




